Citation Nr: 1802150	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to August 16, 2016, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a March 2017 rating decision, the RO increased the initial rating for the Veteran's service-connected PTSD to 70 percent effective August 16, 2016.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  Throughout the claim period, the Veteran's PTSD has precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent, but no higher, for PTSD were met prior to August 16, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  Since August 16, 2016, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met since May 25, 2007.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is currently in receipt of a 50 percent rating for his service-connected PTSD prior to August 16, 2016, and a 70 percent rating thereafter, under the criteria of the General Rating Formula for Mental Disorders ("General Rating Formula").  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  He is seeking a higher initial rating for that disability.  Specifically, he has asserted that he is entitled to either a 70 percent rating for PTSD and a TDIU throughout the claim period, or a 100 percent rating for PTSD throughout the claim period.  As will be explained, the Board finds that the Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiencies in most areas, entitling him to a 70 percent disability rating, but no higher, throughout the claim period.  It also finds that he is entitled to a TDIU.

I.  Disability Rating for PTSD

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as can practicably be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, and as relevant here, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board additionally notes that the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (1994), prior to a regulatory change effective August 4, 2014.  38 C.F.R. § 4.130 (2014).  The regulation has been changed to reflect the current DSM-the DSM-5.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  In the present case, the Veteran filed his claim prior to the August 4, 2014, regulatory change and some of the medical evidence includes the assignment of GAF scores.

Of note here, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co workers).  Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

Turning to the relevant evidence, the RO awarded the Veteran a 70 percent rating for PTSD effective August 16, 2016, based on the findings of an August 2016 VA examiner.  The Board agrees that a 70 percent rating is warranted based on the symptoms that were documented during that examination.  However, resolving reasonable doubt in the Veteran's favor, the Board also finds that those symptoms have been present throughout the claim period.

During the August 2016 VA examination, the VA examiner reported that the Veteran had PTSD symptoms including, but not limited to, chronic sleep impairment (including nightmares); obsessional rituals (surrounding safety) which interfered with routine activities; intrusive thoughts; detachment from others; persistent and exaggerated negative beliefs; a persistent negative emotional state; irritability/anger; hypervigilance and an exaggerated startle response; depressed mood; anxiety; suspiciousness; panic attacks more than once a week, feelings of hopelessness or worthlessness; difficulty concentrating; and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas.

The record suggests, however, that most, if not all, of the foregoing symptoms existed prior to the August 2016 VA examination and that some additional symptoms enumerated in the criteria for a 70 percent disability rating were also occasionally present prior to that time.  In that regard, during VA treatment in April 2007, the Veteran reported poor sleep, anxiety attacks, phobias, and suicidal ideation without plan or intent.  The evaluating clinician assigned a GAF score of 50 and reported treatment goals that included decreasing the Veteran's symptoms of PTSD.  In September 2008, a private psychologist who began treating the Veteran the previous month concluded that his PTSD symptoms, including intrusive thoughts, traumatic nightmares, estrangement and detachment from others, problems with memory and concentration, hyperirritability, hypervigilance, and hyperarousal severely compromised his ability to sustain or initiate work and social relationships.  She assigned a GAF score of 37.  In May 2012, a VA examiner reported that the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  In November 2014, the same private psychologist who had evaluated the Veteran in 2008 reported that she had been treating him since that time and that he continued "to suffer significant disturbances in all areas of his life due to his PTSD symptoms."  She again assigned a GAF score of 37. 

In short, the record suggests that the Veteran's PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood, at least since the initiation of this claim.  This conclusion is supported both by the symptoms the majority of clinicians described during that time period and by the GAF scores those clinicians assigned.  The Board acknowledges that one VA examiner-the examiner who conducted the Veteran's initial PTSD examination in November 2008-disagreed with the nature and severity of the Veteran's psychiatric symptoms.  However, he also questioned the validity of the Veteran's conceded stressor and the reliability of his self-report of certain symptoms and, as a result, did not adequately consider the effects of those symptoms on the Veteran's occupational and social functioning.  In any event, even acknowledging that examiner's differing opinion regarding the nature of the Veteran's psychiatric symptoms, the Board finds that, resolving reasonable doubt in his favor, a 70 percent disability rating has been most nearly approximated throughout the claim period.  The Veteran's claim is granted to that extent.

The Board does not, on the other hand, find that a 100 percent disability rating is warranted at any point during the claim period.  In that regard, examiners and clinicians have consistently observed the Veteran to be alert and oriented in all spheres, with adequate grooming, hygiene, and behavior, and without gross impairment in thought processes or communication.  Additionally, although the Veteran reported experiencing suicidal ideation during April 2007 VA treatment and in November 2008 correspondence, he has denied such ideation at other times and has either denied or not identified specific plans or intent.  As a result, the Board does not find that a persistent danger of self-harm has been shown.  Although some memory loss is also documented in the evidence of record, the evidence does not establish memory loss of a severity that affects retention of such information as names of close relatives, own occupation, or own name.  Finally, although the Veteran also stated in his November 2008 correspondence that he experienced visual and auditory hallucinations or "illusions," he generally has not reported or has explicitly denied such symptoms during VA examinations and during VA and private treatment.  Thus, viewed in the context of all of the evidence of record, such a report does not support a determination that he experiences persistent delusions or hallucinations, as is described in the criteria for a 100 percent disability rating.

In determining that a 70 percent disability rating is most closely approximated, the Board also acknowledges that the record includes GAF scores as low as 37.  However, there is no indication that those scores were based on the particular symptoms associated with a 100 percent disability rating under the General Rating Formula or other symptoms of similar severity, frequency, and duration.  In fact, it appears that the private psychologist who issued those scores based them on symptoms-such as the impaired impulse control and severe effects on the ability to initiate or sustain work relationships that she specifically discussed-that are included in or are most similar in severity to those symptoms described in the 70 percent rating criteria.

Finally, the Board notes that it has considered the overall impact of the Veteran's symptoms on his occupational and social functioning in determining that a 70 percent, rather than a 100 percent, disability rating is most closely approximated throughout the claim period.  In that regard, it acknowledges that the Veteran has described being shy and withdrawn; has reported having little social interaction and an intolerance for crowds; and has indicated that he prefers being alone.  However, the Veteran has been married to his wife for nearly 20 years and cares for her due to her severe lung disease.  He has also reported maintaining some contact with his daughter from a prior marriage and has described an adequate, though not close, support system.  The Board does not find such interactions consistent with total social impairment.  With regard to occupational impairment, the Board acknowledges that the Veteran has not worked during the claim period and that some degree of occupational impairment due to his PTSD is clearly evidenced by the record.  Indeed, as will be explained below, the Board is granting entitlement to a TDIU throughout the claim period.  However, it does not necessarily follow that total occupational impairment, as characterized by the symptoms described, or by symptoms similar to, those enumerated in the 100 percent rating criteria, has been shown.  Here, as has been explained above, PTSD symptoms of the duration, frequency, and severity required to establish total occupational and social impairment under the General Rating Formula are not documented in the medical evidence of record or established by the Veteran's own statements.  See Vazquez-Claudio, 713 F.3d at 118.

In short, the Board finds the Veteran's PTSD symptoms are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 70 percent rating under the General Rating Formula, but no more.  See Mauerhan, 16 Vet. App. 436.  To the extent the Veteran believes that his symptoms warrant a 100 percent disability rating, rather than a 70 percent disability rating and a TDIU, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  In this instance, the symptoms the Veteran has consistently described during the course of this claim, as well as the symptoms documented during treatment and VA examinations, meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.  In so finding, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Veteran's claim is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  TDIU

As has already been stated, although the Board does not find that the Veteran's PTSD symptoms warrant a 100 percent disability rating, it does find that he is entitled to a TDIU due to that disability.  This is so because he has been unemployed throughout the claim period; his PTSD now meets the schedular criteria for a TDIU throughout that period; and, with resolution of reasonable doubt in his favor, that disability, alone (i.e., independent of his age and his nonservice-connected disabilities), is of sufficient severity to render him incapable "of performing the physical and mental acts required by employment."  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 3.102, 3.341, 4.16(a), 4.19.

Turning to the evidence relevant to the award of a TDIU, the record reflects that the Veteran completed high school and, thereafter, obtained an associate degree in textile management.  It also reflects that he worked in the textile industry until 1990, at which time he stopped working due to a nonservice-connected back disability.  He has not been employed since that time.

Although the Veteran did not initially stop working due to a service-connected disability, the evidence of record establishes that his service-connected PTSD has been of a severity, throughout the claim period, that rendered him incapable of working independent of his nonservice-connected disabilities.  In that regard, in September 2008, the Veteran's private psychologist concluded that the Veteran's PTSD symptoms, which included hypervigilance and hyperarousal, problems with memory and concentration, hyperirritability, isolating behaviors, and lack of trust, severely compromised his ability to initiate or sustain work relationships and rendered him unemployable.  In May 2012, a VA examiner reported that the Veteran's PTSD symptoms included inability to establish and maintain effective work relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  In July 2016, the Veteran's private psychologist reiterated that the severity and chronicity of his PTSD symptoms rendered him unemployable.  In August 2016, a VA examiner noted PTSD symptoms that included difficulty in establishing and maintaining effective work and social relationships.

The Board acknowledges that the Veteran suffers from a nonservice-connected back disability that, based on his own reports, initiated his unemployment in 1990.  It also acknowledges that not all of the VA examiners who have evaluated the Veteran have unequivocally stated that his service-connected PTSD renders him incapable of performing any type of work.  Indeed, a November 2008 VA examiner concluded that the Veteran "should be able to manage the intellectual, stress tolerance, social and consistency demands of at least simple forms of employment;" the May 2012 VA examiner concluded that the Veteran's symptoms caused overall occupational and social impairment with occasional decrease in work efficiency, only; and the August 2016 VA examiner described PTSD symptoms that included difficulty in, but not an inability to, establish and maintain effective work relationships.  However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  More importantly, any reasonable doubt created by relative equipoise in the evidence must be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. at 53-54.  Here, in light of the statements of the Veteran's private psychologist and the VA examiners' characterization of the individual symptoms that are relevant to the Veteran's ability to meet the demands of a job-particularly the 2012 examiner's determination that the Veteran's PTSD caused difficulty adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships-the Board finds that such a state of equipoise has been reached with respect to the question of whether he has been precluded, due solely to his service-connected PTSD, from obtaining and maintaining substantially gainful employment during the claim period.  As a result, a TDIU is warranted effective May 25, 2007-the date on which he filed his claim for service connection for PTSD.


ORDER

Prior to August 16, 2016, a rating of 70 percent, but no higher, for PTSD is granted.

From August 16, 2016, a rating in excess of 70 percent for PTSD is denied.

A TDIU is granted effective May 25, 2007.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


